                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                       March 28, 2019
                           UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                       §
                                               §
                                               §
v.                                             §           CRIMINAL ACTION H-16-254-1
                                               §
                                               §
EVELYN MOKWUAH on bond                         §


                            MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant Evelyn Mokwuah’s motion for new trial. Dkt. 130.

The Government responded (Dkt. 140) and Mokwuah replied (Dkt. 141 (sealed)). The Government

filed a sur-reply. Dkt. 143. The court conducted a hearing on Mokwuah’s motion on March 27,

2019. Dkt. 144. Having considered the motions, response, replies, evidence in the record, and

applicable law, the court is of the opinion that Mokwuah’s motion for new trial (Dkt. 130) should

be DENIED.

                                        I. BACKGROUND

       On August 10, 2017, a jury convicted Mokwuah on five counts of healthcare fraud. Dkt. 87-

1. Count One concerned Mokwuah’s general conspiracy to commit healthcare fraud, and the

remaining four counts related to individual beneficiaries. Id. Count Two charges Mokwuah with

healthcare fraud under 18 U.S.C. §§ 1347 and 2 relating to beneficiary Audrey Davis. Id. Mokwuah

now challenges her conviction on Count Two only, claiming that Audrey Davis gave false testimony

at trial on behalf of the Government.

       At trial, Davis testified that an individual named Ego came to her house and provided her

with a cell phone in exchange for signing up for home health services through Mokwuah’s health

services company. Dkt. 111 at 5–7. Davis allegedly received services from Mokwuah’s company
from 2013 to 2014. Id. at 14. However, Davis testified that she was able to take care of herself

during that time period and did not need or use home health care services. Id. at 16. Additionally,

Davis testified that she was currently able take care of herself and did not need any home health

assistance. Id. at 15. However, during cross-examination, defense counsel revealed that Davis was

currently receiving home health care from “George Help Center.” Id. at 19–20.

       Mokwuah claims that, after trial, defense counsel received anonymous tips that Davis had

been in bad health when she testified at trial and that she was receiving a high level of home health

care services from Jordan Health Services at that time. Dkt. 113 (sealed). Mokwuah requested

access to Davis’s home health records from Jordan Health Services (“the Jordan records”). Id.

Mokwuah also requested access to Davis’s Social Security Administration (“SSA”) records from

2011–2014 (“the SSA records”). Dkt. 114 (sealed). The court granted both requests. Dkts. 115, 116

(sealed).

       Mokwuah now argues that Davis’s testimony was materially false and that this defect entitles

Mokwuah to a new trial. Dkt. 130. Specifically, Mokwuah argues that the Jordan records contradict

Davis’s testimony that she was healthy at the time of trial. Id. Additionally, Mokwuah argues that

the SSA records indicate that Davis had multiple health problems from 2011 to 2014 and that she

was receiving Medicaid and Social Security benefits at that time in addition to Medicare. Id. at 3.

Mokwuah argues that these records show that Davis was not healthy in 2014, and that Davis’s

testimony was therefore materially false. Id.




                                                 2
                                          II. LEGAL STANDARDS

A.     Rule 33 Motion for New Trial

       Mokwuah argues that she is entitled to a new trial under Federal Rule of Criminal

Procedure 33. Dkt. 130. Rule 33 provides that “[u]pon the defendant’s motion, the court may vacate

any judgment and grant a new trial if the interest of justice so requires.” Fed. R. Crim. P. 33(a).

       “Generally, motions for new trial are disfavored and must be reviewed with great caution.”

United States v. Piazza, 647 F.3d 559, 565 (5th Cir. 2011). The Fifth Circuit applies the “Berry

Rule” to Rule 33 motions based on newly discovered evidence. Piazza, 647 F.3d at 565 (citing

Berry v. Georgia, 10 Ga. 511 (1851)). Under the Berry Rule, a court may only grant a Rule 33

motion if the defendant demonstrates that: (1) the evidence is newly discovered and was unknown

to the defendant at the time of trial; (2) failure to detect the evidence was not due to a lack of

diligence by the defendant; (3) the evidence is not merely cumulative or impeaching; (4) the

evidence is material; and (5) the evidence introduced at a new trial would probably produce an

acquittal. United States v. Franklin, 561 F.3d 396, 405 (5th Cir. 2009); see also United States v.

Mendez, 643 F. App’x 418, 428 (5th Cir. 2016). “The motion must be denied if the defendant fails

to demonstrate any one factor.” Piazza, 647 F.3d at 565. Denial of a Rule 33 motion on the basis

of newly discovered evidence is reviewed for abuse of discretion. Franklin, 561 F.3d at 405.

B.     Prosecutorial Duty to Disclose under Brady v. Maryland

       Mokwuah also argues that she is entitled to a new trial under Brady v. Maryland, 373 U.S.

83, 87, 83 S. Ct. 1194 (1963). Dkt. 130 at 5–6. Brady is a separate basis for granting a new trial,

independent of Rule 33.

       “[T]he suppression by the prosecution of evidence favorable to an accused . . . violates due

process where the evidence is material either to guilt or to punishment, irrespective of the good faith
                                                  3
or bad faith of the prosecution.” Brady, 373 U.S. at 87. To prove a Brady violation, a defendant

must show that: (1) the evidence at issue is favorable to the defendant, either because it is

exculpatory or impeaching; (2) the evidence was suppressed by the Government, either willfully or

inadvertently; and (3) prejudice ensued. Strickler v. Greene, 527 U.S. 263, 281–82, 118 S. Ct. 1936

(1999). “The final prong of this test involves determining whether the concealed evidence is

material.” United States v. Sipe, 388 F.3d 471, 478 (5th Cir. 2004). Evidence is material if it “could

reasonably be taken to put the whole case in such a different light as to undermine confidence in the

verdict.” Id. (quoting Strickler, 527 U.S. at 290); accord Smith v. Cain, 565 U.S. 73, 76, 132 S. Ct.

627 (2012) (noting that impeachment evidence “may not be material if the State’s other evidence is

strong enough to sustain confidence in the verdict.”).

       The duty to disclose includes “any favorable evidence known to the others acting on the

government’s behalf . . . including the police,” even if the individual prosecutor is not aware of the

evidence. Id. at 280–81 (quoting Kyles v. Whitley, 514 U.S. 419, 437, 115 S. Ct. 1555 (1995)). The

defendant need not have requested the disclosure. Id. at 280. In the Fifth Circuit, once a defendant

demonstrates a Brady violation, the remedy is always a new trial. United States v. Brown, 650 F.3d

581, 588–89 (5th Cir. 2011).

                                           III. ANALYSIS

       Mokwuah appears to argue that she is entitled to a new trial under both Rule 33 and Brady.

See Dkt. 130. Rule 33 differs from Brady in at least two ways that are significant here: (1) Rule 33

does not allow for a new trial based on merely impeaching evidence (Brady does); and (2) under

Rule 33, introduction of the evidence in a new trial must “probably” result in an acquittal, while

under Brady the new evidence must only undermine confidence in the jury verdict. Because



                                                  4
Mokwuah fails to demonstrate that she is entitled to a new trial under either Rule 33 or Brady, her

motion for new trial must be denied.

A. Rule 33

       To obtain a new trial under Rule 33, Mokwuah must meet every element of the Berry Rule.

Piazza, 647 F.3d at 565; United States v. Wall, 389 F.3d 457 (5th Cir. 2004) (applying the Berry

Rule to claims involving allegedly perjured testimony). However, Mokwuah fails to meet the

second, third, and fifth elements of the rule. Thus, her Rule 33 motion fails.

       1.    Second Element: Lack of Diligence

       First, Mokwuah fails to meet the second element of the Berry Rule—that “failure to detect

the evidence was not due to a lack of diligence by the defendant.” Franklin, 561 F.3d at 405. As

to the Jordan records, defense counsel was aware that Davis was receiving home health care services

just before her testimony because counsel visited Davis at her home. Dkt. 111 at 17–20. Davis did

provide the wrong name for her home health provider at trial (“George” instead of “Jordan”), but it

is difficult to believe that defense counsel would have been unable to obtain those records if they had

conducted a diligent search for them.

       Additionally, as to the SSA records, defense counsel was aware that Davis would be

testifying at trial and that they would need to demonstrate that Davis was disabled enough to require

home health care in 2014. SSA and other federal agency records are a logical place to search for

health records on someone who has received, and continues to receive, government assistance.

While Davis may not have volunteered that she was receiving SSA benefits, diligent investigation

efforts by defense counsel should have uncovered those records.




                                                  5
       2.   Third Element: Impeaching or Cumulative Evidence Insufficient

       Next, Mokwuah fails the third element of the Berry Rule. Under Berry, evidence does not

warrant a new trial if it is merely impeaching or cumulative. Franklin, 561 F.3d at 405. Here, the

newly discovered evidence is merely impeaching and not exculpatory. Moreover, even if the SSA

records are exculpatory, the records are merely cumulative.

       First, both the Jordan records and the SSA records are best characterized as impeaching,

instead of exculpatory, evidence. The Jordan records are merely impeaching because they only

address Davis’s physical abilities at the time of trial, not at the time of the alleged fraud. The SSA

records might be exculpatory evidence if they showed that Davis actually needed the assistance that

she received from Mokwuah’s company, and that therefore Mokwuah’s provision of services to

Davis was not fraudulent. However, there are several issues with this logic: (1) the SSA records do

not directly show that Davis needed assistance (see infra p. 9); (2) Davis also testified that she did

not actually receive any services from Mokwuah’s company besides having her blood pressure taken

occasionally—so, even if the SSA records do show that Davis was in need of home health services,

Davis still testified that she did not receive those services from Mokwuah (Dkt. 111 at 7); and

(3) even if Mokwuah did provide needed services to Davis, Mokwuah still committed fraud by

allowing Dr. John Ramirez to falsely certify that Davis was in his care in order to induce Medicare

to approve the home services (see Dkt. 140 at 3–4, 9) (summarizing testimony that Medicare would

not reimburse a claim where the doctor had not seen or talked to a patient). Given these issues, the

SSA records are, at most, impeaching evidence and insufficient to warrant a new trial under Rule 33.

       Second, even if the SSA records are exculpatory, the records are merely cumulative evidence.

At the time of trial, the Government had disclosed to Mokwuah: (1) Davis’s patient file and medical

records from Dr. Michael Neret, Davis’s treating physician in 2014; (2) Davis’s Medicare claims
                                                  6
data from 2013–2015; (3) interview reports with Dr. Neret; and (4) 2014 progress notes from a

physician’s assistant detailing Davis’s health at that time.1 See Dkt. 143 at 1–3 and exhibits. This

evidence, taken together, likely encompasses all of the relevant health information contained in

Davis’s SSA records. Mokwuah does not make any compelling arguments to the contrary.

         The only component of the SSA records that was probably not included in the previously

disclosed health records is the fact that Davis was deemed disabled by the SSA and was receiving

disability payments. See Dkt. 130 at 5 (summarizing the SSA records). At the outset, however, any

legal determination by the SSA would probably have been based on the same health information

Mokwuah received before trial. Further, the SSA’s legal determination that Davis is “disabled” is

not material under the fourth element of the Berry Rule. See Franklin, 561 F.3d at 405. The SSA

defines “disability” as “the inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment(s) which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than 12 months.”

Social Security Administration, Disability Evaluation Under Social Security, www.

ssa.gov/disability/professionals/bluebook/general-info.htm. This standard is designed to assess

whether an individual is able to work. Davis’s ability to work under the SSA standard is tangential,

at best, to whether she needed home health services in 2014. Thus, even if evidence of Davis’s

disabled status is not cumulative, it is not material. At most, the evidence is impeaching and

therefore insufficient to warrant a new trial under Rule 33.




         1
          The parties dispute the timing of the Government’s disclosure of these progress notes (Government Exhibit 4).
The Government claims it disclosed the records on June 13, 2017, nearly two months before trial, while defense counsel
contended during the March 27 hearing that the records were not disclosed until the second day of trial. See Dkt. 143
at 3 n.4. However, even if defense counsel did receive the records during trial, the information contained in these
progress notes is merely cumulative of other health records that defense counsel indisputably possessed.
                                                          7
        3. Fifth Element: No Probability of Acquittal

        Finally, Mokwuah fails the fifth element of the Berry Rule because a new trial with the

undiscovered evidence would not “probably produce an acquittal.” Franklin, 561 F.3d at 405.

        As to the Jordan records, as previously discussed, defense counsel knew and had personally

witnessed the fact that Davis was receiving home health care just before trial. Dkt. 111 at 17–20.

While Davis gave the wrong name for her provider, defense counsel still had the opportunity to

cross-examine Davis on the fact that she had recently received home health care services and that

therefore she was not currently as healthy as she claimed. Id. The Jordan records would have given

Mokwuah extra evidence with which to cross-examine Davis (e.g. counsel would have been able to

point out that Davis required a high level of assistance, while Davis testified that she did not

presently need assistance), but the substance of the cross-examination would likely have stayed the

same.

        Thus, the only truly “new” evidence is Davis’s 2014 SSA records. However, introduction

of this evidence would not “probably” result in Mokwuah’s acquittal because the SSA records are

minimally damaging, at most, to Davis’s testimony.

        At trial, Davis testified that “everything” in Mokwuah’s records about Davis’s physical

abilities in 2014 was wrong: “I could do all my own stuff. I could feed myself. I could cook, lay out

everything I need to do. I don’t need no help to do nothing.” Dkt. 111 at 16. Davis also testified

that she had been able to perform certain tasks, such as putting on undergarments and socks, that

Mokwuah’s records indicated Davis was unable to do. Id. at 15. The most strenuous thing Davis

testified that she was able to do was go crab fishing with her husband, although it is unclear from

her testimony whether she was able to do this in 2014, at the time of trial, or both. Id. at 9.



                                                  8
        Mokwuah argues that Davis’s SSA records contradict this testimony because they indicate

that Davis had been deemed “disabled” by the SSA since 1993. Dkt. 130 at 3. The records also

indicate that Davis had been receiving disability payments since 2009. Id. A document from

Dr. Neret, dated April 2014, shows that Davis was taking many prescription medications and had

a chronic pain condition called trigeminal neuralgia. Id. at 4 (notably, the medical record indicates

that Davis was “doing much better” with her neuralgia and that it had “resolved”). Mokwuah

contends that these facts contradict Davis’s testimony that she was in “good medical condition.”

Id. at 6.

        However, Davis did not testify that she was in good medical condition. Rather, Davis

primarily testified that she was physically able to take care of her basic needs at home. See Dkt. 111.

As with the Jordan records, the SSA records would have given defense counsel more facts with

which to cross-examine Davis. However, the SSA records do not necessarily contradict Davis’s

testimony that she was able to do the specific tasks that Mokwuah’s records claimed she could not

do. The records do indicate that Davis had a number of health conditions, which might bring Davis’s

crab-fishing claims into question. Even with that discrepancy, however, the SSA records only do

limited damage to Davis’s testimony or credibility. This is especially true given the fact that Davis

was cross-examined at trial about the current state of her health, and defense counsel made the point

that Davis could be an unreliable witness. See Dkt. 111 at 17–20. Thus, Mokwuah would probably

not be acquitted at a new trial.




                                                  9
         Overall, Mokwuah has failed to meet the stringent Berry standard. Most directly, Berry does

not allow for a new trial based solely on impeachment or cumulative evidence. Therefore,

Mokwuah’s Rule 33 motion fails.2

B. Brady Claim

         Mokwuah’s Brady claim also fails. Crucially, Mokwuah has not shown that the Government

suppressed evidence. Additionally, Mokwuah cannot show prejudice because the new evidence does

not undermine confidence in the verdict.

         1.       Suppression by the Government

         In order to bring a successful Brady claim, Mokwuah must first show that “the evidence was

suppressed by the Government, either willfully or inadvertently.” Strickler, 527 U.S. at 281–82.

However, Mokwuah does not allege that the Government possessed the undiscovered evidence and

failed to disclose it. Rather, Mokwuah argues that the Government failed to ask Davis about

impeaching information, and therefore the Government was willfully or negligently blind to potential

Brady material. Dkt. 130 at 6 (“The government did not, apparently, bother to ask Ms. Davis or any

other witness about impeaching information. The prosecutor’s willful or negligent blindness to

Brady material should not be allowed to deprive Ms. Mokwuah of a fair trial.”).

The Government states that it did not have or withhold any of the undiscovered information prior

to trial.3 Dkt. 143.

         2
           At the March 27 hearing, defense counsel appeared to argue yet another basis for a new trial—a Napue
violation. See Wall, 389 F.3d at 472 (citing Napue v. Illinois, 360 U.S. 264, 79 S. Ct. 1173 (1959)). Under Napue, a
criminal defendant is entitled to a new trial if the government used false testimony that it knew or should have known
was false. Id. at 473. However, in order to establish a Napue violation, the defendant must meet the first four Berry
requirements and also show that the testimony in question was “actually false.” Id. Here, Mokwuah fails to meet the
second and third elements of the Berry Rule. Additionally, Mokwuah cannot show that Davis’s testimony was actually
false. See supra p. 8–9. Thus, to the extent Mokwuah makes a claim under Napue, that claim fails.
         3
           See supra note 1. Although the parties dispute the date on which the Government disclosed Davis’s progress
notes (Government Exhibit 4), the defense cannot prove that the Government possessed these records prior to trial and
withheld them. The Government repeatedly represented that the records were disclosed well in advance of trial.
Dkt. 143 at 3 n.4. Moreover, defense counsel first mentioned this alleged withholding at the March 27 hearing and did
                                                         10
         In a criminal case, the prosecution is charged with knowledge of “any favorable evidence

known to the others acting on the government’s behalf.” Strickler, 527 U.S. at 280–81 (quoting

Kyles, 514 U.S. at 437). Despite this broad mandate, Brady generally “does not place any burden

upon the Government to conduct a defendant’s investigation or assist in the presentation of the

defense’s case.” East v. Scott, 55 F.3d 996, 1004 (5th Cir. 1995) (quoting United States v. Marrero,

904 F.2d 251, 261 (5th Cir. 1990)). However, the Government is deemed to have knowledge of

certain types of government records, such as criminal history information, to which the prosecution

has unique and ready access. Id. (citing United States v. Auten, 632 F.2d 478, 480 (5th Cir. 1980)).

         Thus, in order to succeed under Brady, Mokwuah must show that either: (A) the prosecutors

or the investigators actually possessed the undiscovered evidence; or (B) the evidence was uniquely

and readily available to the prosecution. Again, the Government asserts that it did not possess any

of the new evidence prior to trial, and Mokwuah has not refuted this claim. Dkt. 143. In order to

prevail, then, Mokwuah must show that both the Jordan records and the SSA records were uniquely

and readily available to the prosecution and not the defense.

         Fifth Circuit precedent on this issue is mixed, but Mokwuah’s argument ultimately fails. The

Jordan records do not fall into the “unique and ready access” category because those records are from

a private company, and Fifth Circuit precedent in this area focuses solely on governmental records.

See, e.g., Auten, 632 F.2d at 581. Moreover, there are no other indications that the prosecution

would have had better access to those records than the defense.

         However, the SSA records are a closer call because they were in the possession of a federal

agency. The Fifth Circuit’s decision in United States v. Deutsch, 475 F.2d 55, 57 (5th Cir. 1973)

(overruled on other grounds by United States v. Henry, 749 F.2d 203 (5th Cir. 1984)), contains broad
not discuss the allegations in any prior briefing. Based on the parties’ briefing and representations at the hearing, the
court concludes that the Government did not withhold any evidence from the defense.
                                                          11
language suggesting that the prosecution may be obligated under Brady to disclose any records in

possession of any part of the federal government. See Auten, 632 F.2d at 481 (emphasizing the

Deutsch court’s holding that different arms of the government were not “insulated” from each other

for Brady purposes); but see Martinez v. Wainwright, 621 F.2d 184, 186 (5th Cir. 1980)

(acknowledging the Deutsch court’s holding, but also emphasizing that the evidence sought by the

defendant was only available to the prosecution). In Deutsch, the Fifth Circuit held that the

prosecution had a duty to obtain and disclose certain U.S. Postal Service files when: (1) the

prosecution was working closely with USPS to build its case; (2) one of the prosecution’s key

witnesses was a USPS employee; and (3) the defendant specifically asked for the files in question,

but the prosecution did not attempt to obtain them. Deutsch, 475 F.2d at 57–58. The court reasoned

that “there is no suggestion in Brady that different ‘arms’ of the government, particularly when so

closely connected as this one for the purpose of the case, are severable entities.” Id. at 57. However,

other Fifth Circuit precedent contemporary with Deutsch suggests that the prosecution is only under

a Brady obligation to disclose information in the possession of the “prosecution team.”4 United

States v. Antone, 603 F.2d 566, 569 (5th Cir. 1979) (declining to “draw a distinction between

different agencies under the same government,” but “focusing instead upon the ‘prosecution team’”

and citing Deutsch for comparison only and not for supporting authority).

         In contrast, later formulations of the Deutsch rule emphasize that the evidence must be

“readily available” to the Government and that the Government must have had better access to the

evidence than the defense. See United States v. Webster, 392 F.3d 787, 798 n.20 (5th Cir. 2004)

(citing Williams v. Whitley, 940 F.2d 132, 133 (5th Cir. 1991)) (acknowledging Deutsch, but noting


         4
            Notably, in cases following Deutsch where the Fifth Circuit found “unique access,” the Brady violations
typically involved failure to search out and disclose criminal history records. See Auten, 632 F.2d at 481; Martinez, 621
F.2d at 186.
                                                          12
that “there are limits on the imputation of knowledge from one arm of the government to

prosecutors” and that disclosable information must be “readily available” to the prosecution

(emphasis in original)); East, 55 F.3d at 1003–04 (reasoning that the defendant had failed to show

how the undiscovered evidence was “any more accessible to the prosecution than to the defense” and

emphasizing that the prosecution was not under any obligation to conduct a defendant’s

investigation). In these later cases, the Fifth Circuit held that federal prosecutors do not have unique

or ready access to information regarding: (1) the existence of a lawsuit previously brought by the

Department of Justice against a defendant’s school district (Webster, 392 F.3d at 798 n.20); or (2) the

mental health history of a Government witness (East, 55 F.3d at 1003). Therefore, even though such

evidence may have been exculpatory or impeaching under Brady, the Government was not obligated

to investigate and disclose evidence on those matters.

         Here, under Webster and East, the prosecution did not have a Brady obligation to search for

and disclose Davis’s SSA records. In Webster, federal prosecutors were not even charged with

knowledge of records within the Department of Justice itself. Webster, 392 F.3d at 798 n.20. Thus,

the Webster decision eliminates any possibility that Deutsch imputes knowledge of all federal

records to federal prosecutors. Instead, Deutsch and its progeny appear to stand for the rule that

federal prosecutors are imputed with knowledge of evidence when either: (1) the federal agency with

the relevant records is actively involved in the prosecution; or (2) the information is available only

or primarily to the prosecution and not the defense.5 Here, the SSA was not actively involved in

Mokwuah’s prosecution. Additionally, the prosecution did not have unique access to SSA records

that defense counsel did not have. Defense counsel readily obtained Davis’s SSA records upon


         5
          Other circuits have taken this more narrow view of the Deutsch rule. See, e.g., United States v. Combs, 267
F.3d 1167, 1175 (10th Cir. 2001) (reading Deutsch to be part of a line of cases holding that “Brady is broadly construed
to apply to agencies in reasonable proximity to the prosecution.”).
                                                          13
request. See Dkt. 116. Therefore, even though Davis’s records were in the possession of a federal

agency, the prosecution did not suppress those records and no Brady violation occurred.

       2.       Harm Analysis

       Further, even if the Government did suppress evidence under Brady, Mokwuah must still

demonstrate that the new evidence is sufficiently material to undermine confidence in the verdict.

Smith, 565 U.S. at 76. This she cannot do.

       First, as discussed above, the new evidence is not particularly damaging to Davis’s credibility

or testimony. See supra pp. 8–9. This is especially true given that Davis was already cross-

examined about some of the material. See supra p. 8. The jury had the opportunity to hear Davis’s

testimony, consider defense counsel’s cross-examination, and determine whether Davis was a

credible witness in light of all the other evidence produced at trial.

       Second, even if the evidence was significantly damaging to Davis, the Government has

sufficient evidence that Mokwuah committed fraud in Davis’s case even without Davis’s testimony

regarding her health. As discussed supra, the Government produced testimony at trial that Medicare

would not approve home health services if the doctor recommending the services had not seen or

spoken to the patient. See Dkt. 140 at 3–4. The Government also produced evidence that

Dr. Ramirez had recommended Davis’s home health services at Mokwuah’s direction, but Davis

testified that she had not seen or spoken to Dr. Ramirez and that she was not his patient. Id. at 5–6.

Therefore, Dr. Ramirez’s involvement in Davis’s case was fraudulent regardless of Davis’s physical

health. Additionally, even if Davis was in need of home health services, Davis testified that she did

not receive any services from Mokwuah’s company besides having her blood pressure taken

occasionally. Dkt. 111 at 7. Thus, because the Government can prove fraud without addressing

Davis’s physical health, the new evidence does not undermine confidence in the verdict.

                                                  14
         Third, as discussed supra pages 6–7, defense counsel had most (if not all) of the relevant

information contained in the new evidence prior to trial. Defense counsel could have presented this

information to the jury, but did not do so. The court finds that the new evidence is not sufficiently

material to undermine confidence in the verdict on Count Two.

                                        IV. CONCLUSION

       Mokwuah fails to meet several elements of Rule 33 and the Berry Rule. Additionally,

Mokwuah’s Brady claim fails because Mokwuah cannot show that the Government suppressed

evidence or that she was prejudiced as a result. Therefore, Mokwuah’s motion for new trial

(Dkt. 130) is DENIED.


       Signed at Houston, Texas on March 28, 2019.




                                              ___________________________________
                                                           Gray H. Miller
                                                  Senior United States District Judge




                                                 15
